—In an action to recover damages for wrongful death, etc., the defendants appeal from an order of the Supreme Court, Suffolk County (Doyle, J.), entered February 18, 2000, which denied their motion for summary judgment dismissing the complaint and granted the plaintiffs cross motion for leave to amend the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the defendants’ motion for summary judgment, as there are triable issues of fact regarding the alleged misfeasance of the defendants’ employee (see, Persaud v City of New York, 267 AD2d 220; Kovit v Estate of Hallums, 261 AD2d 442). Additionally, the Supreme Court properly granted the cross motion for leave to amend the complaint. Leave to amend a complaint is freely given absent prejudice to the non-moving party (see, Perrini v City of New York, 262 AD2d 541), and the defendants failed to demonstrate any prejudice as a result of the proposed amendment.
The defendants’ remaining contentions are without merit. O’Brien, J. P., Florio, Feuerstein and Smith, JJ., concur.